Bigelow, C. J.
There was no error in the instructions. The testimony of the witnesses introduced by the defendants would warrant no other inference than that the person who was in charge of the horse and wagon at the time the injury was done to the plaintiff was not in the employment or service of the defendants, but was acting as the servant of a third person, xvho exercised an independent employment in no way subject to the command or control of the.defendants as to the mode in which it should be carried on. It is too well settled to admit of debate that under such circumstances no liability for the acts done attached to the defendants. Brackett v. Lubke, 4 Allen, 138. Forsyth v. Hooper, 11 Allen, 419, 421.

Exceptions overruled.